The appellant, as assignee of a claimed lien for labor performed in raising crops on property owned by the respondents, having failed to take proper exceptions to the findings of the trial court, is limited in this appeal to an examination of those findings to determine whether they support the conclusions and judgment.
According to the findings, the appellant's assignor waived by his conduct any claim that he may have had to a lien or claim for eloignment of the crop, and estoppel prevents his recovery in this action. Our examination of these findings leads us to the same conclusion as that reached by the trial court and the judgment refusing the appellant a recovery must therefore be sustained. Bell v. Swalwell Land, Loan  Trust Co., 20 Wn. 602,56 P. 401; Rogers v. Reynolds, 95 Wn. 470,164 P. 80.
Affirmed.